The defendant’s contentions regarding the factual sufficiency of his plea allocution with respect to the count of the indictment charging him with criminal possession of a weapon in the second degree are unpreserved for appellate review, since he failed to move to withdraw his plea prior to sentencing on those grounds, and because his recitation of the facts during his allocution did not cast significant doubt on his guilt or otherwise call into question the voluntariness of the plea (see GPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665-666 [1988]; People v Russell, 60 AD3d 706 [2009]; People v Sanabria, 52 AD3d 743, 744 [2008]; People v Pratcher, 50 AD3d 1063 [2008]; People v Elcine, 43 AD3d 1176, 1177 [2007]). In any event, the facts admitted in the allocution were sufficient to support the defendant’s plea of guilty to criminal possession of a weapon in the second degree (see Penal Law § 265.03; People v Torres, 68 NY2d 677, 678-679 [1986]; People v Nix, 53 AD3d 557 [2008]; People v Cade, 215 AD2d 772, 773 [1995]). Skelos, J.E, Florio, Balkin, Belen and Austin, JJ., concur.